DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Claim Objections
Claims 2, 4-7, 9, 11, and 15-20 are objected to because of the following informalities:  
Claim 2: “The component of claim 1 wherein” should read “The engine component of claim 1, wherein” for consistency and to improve the claim flow (it is definite which component is referred to, but the claim would be more consistent as proposed)
Claim 4: “The component of claim 1 wherein” should read “The engine component of claim 1, wherein”, “into the component” should read “into the engine component” and “the substrate” should read “the titanium-based substrate” for consistency and to improve the claim flow (it is definite which component and which substrate are referred to, but the claim would be more consistent as proposed)
Claim 5: “The component of claim 1 wherein” should read “The engine component of claim 1, wherein” for consistency and to improve the claim flow (it is definite which component is referred to, but the claim would be more consistent as proposed)
Claim 6: “The component of claim 1 wherein” should read “The engine component of claim 1, wherein” for consistency and to improve the claim flow (it is definite which component is referred to, but the claim would be more consistent as proposed)
Claim 7: “The component of claim 5 wherein” should read “The engine component of claim 5, wherein” for consistency and to improve the claim flow (it is definite which component is referred to, but the claim would be more consistent as proposed)
Claim 9: “The component of claim 8 wherein” should read “The engine component of claim 8, wherein” for consistency and to improve the claim flow (it is definite which component is referred to, but the claim would be more consistent as proposed)
Claim 11: “claim 10 wherein” should read “claim 10, wherein”
Claim 15: “claim 14 wherein” should read “claim 14, wherein”
Claim 16: “claim 10 wherein” should read “claim 10, wherein”
Claim 17: “claim 10 wherein” should read “claim 10, wherein”
Claim 18: “claim 17 wherein” should read “claim 17, wherein”
Claim 19: “claim 10 wherein” should read “claim 10, wherein”
Claim 20: “claim 10 wherein” should read “claim 10, wherein”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-11 and 14-20 are rejected under 35 U.S.C. 112(a) 8h, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, upon further consideration, there is not written description support for “wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase when subject to a rub event” in the specification.  Applicant refers to [0006], [0010], [0019] and [0020] for written description support for the second layer maintaining compatibility of the coefficients of thermal expansion and the role of the diffusion (second) layer in maintaining that compatibility (Remarks July 16, 2020).  However, these paragraphs teach of the CTE compatibility of the high specific heat material and the titanium substrate.  The diffusion barrier (“second layer”) is never mentioned in these paragraphs, or as impacting the CTE compatibility in the remainder of the specification; therefore this limitation is not described in such a way as to reasonably convey to one skilled in the relevant art that the joint inventors at the time the application was filed, had possession of the claimed invention. 
If applicant believes, arguendo, that this limitation is inherently supported by the specification, reference to statistically relevant evidence to that effect would be needed to overcome this rejection.  

Regarding claims 2 and 4-7, claims 2 and 4-7 are rejected for their incorporation of the above due to their respective dependencies on claim 1.

Regarding claim 8, upon further consideration, there is not written description support for “wherein the second layer … maintains compatibility of coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase” in the specification.  Applicant refers to [0006], [0010], [0019] and [0020] for written description support for the second layer maintaining compatibility of the coefficients of thermal expansion and the role of the diffusion (second) layer in maintaining that compatibility (Remarks July 16, 2020).  However, these paragraphs teach of the CTE compatibility of the high specific heat material and the titanium substrate.  The diffusion barrier (“second layer”) is never mentioned in these paragraphs, or as impacting the CTE compatibility in the remainder of the specification; therefore this limitation is not described in such a way as to reasonably convey to one skilled in the relevant art that the joint inventors at the time the application was filed, had possession of the claimed invention. 
If applicant believes, arguendo, that this limitation is inherently supported by the specification, reference to statistically relevant evidence to that effect would be needed to overcome this rejection.  

Regarding claims 9, claim 9 is rejected for its incorporation of the above due to its dependency on claim 8.

Regarding claim 10, upon further consideration, there is not written description support for “wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase” in the specification.  Applicant refers to [0006], [0010], [0019] and [0020] for written description support for the second layer maintains compatibility of coefficients of thermal expansion and the role of the diffusion (second) layer in maintaining that compatibility (Remarks July 16, 2020).  However, these paragraphs teach of the CTE compatibility of the high specific heat material and the titanium substrate.  The diffusion barrier (“second layer”) is never mentioned in these paragraphs, or as impacting the CTE compatibility in the remainder of the specification; therefore this limitation is not described in such a way as to reasonably convey to one skilled in the relevant art that the joint inventors at the time the application was filed, had possession of the claimed invention. 
If applicant believes, arguendo, that this limitation is inherently supported by the specification, reference to statistically relevant evidence to that effect would be needed to overcome this rejection.  

Regarding claims 11 and 14-20, claims 11 and 14-20 are rejected for their incorporation of the above due to their respective dependencies on claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 2011/0268566 A1), hereinafter Ferrer (originally of record in the non-final rejection dated October 1, 2019), in view of Rostoker et al. (US 3,060,557 A), hereinafter Rostoker.
 
Regarding claims 1 and 6, Ferrer teaches a compressor for an aircraft engine ([0035]), the compressor having a housing (10) ([0062]; Fig. 4; engine component) with a load bearing structure (11) (substrate) made from a titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be there) that lines the substrate ([0010]), with an anti-diffusion material (film) between (deposited) the steel (layer of a first material) and titanium alloy (13’) (layer of a second material) (Fig. 4; [0052]; [0022]), the inner layer of Inconel 909 on the order of 1 to 2 mm (layer of first material forming the liner thickness; calculates to 0.04-0.08 inches) ([0068]).  Ferrer teaches the steels are thermally compatible (with similar or higher expansion coefficients) with titanium or titanium-based alloys ([0026]), and applicant teaches that the Inconel 909 has a coefficient of thermal expansion that is compatible with a coefficient of thermal expansion of the titanium-based substrate ([0020]).  Ferrer further teaches the anti-diffusion material is based on Mo, Ni or Sn (a different material than the substrate or steel liner) ([0022]) and the intent of the anti-diffusion material is to produce a diffusion barrier between titanium and the steel ([0022]).  The thickness proportions disclosed by Ferrer overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ferrer, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).
Ferrer does not teach the second layer at a thickness of at least 0.002 inch (nor specifically about 0.002-0.010 inches in claim 6), nor the second layer is compatible with both the titanium-based substrate and the liner, the second material selected from the group consisting of Cr, Nb, and V, alone and in combinations thereof, to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase when subjected to a rub event.
Rostoker is in a similar (analogous) field of endeavor, diffusion barrier metal to prevent the formation of intermetallic compounds between titanium and steel forming a tri-layered mass (Col. 2 Lns. 25-50).  Rostoker teaches a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass (Col. 2 Lns. 25-50).  Rostoker further teaches the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (Col. 4 Lns. 37-61); this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction. The thickness proportions disclosed by Rostoker overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Rostoker, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ferrer to incorporate a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass and the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction) taught by Rostoker. 	 The motivation for doing so would have been a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  The prior art of Ferrer taught titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be in existence) that lines the substrate ([0010]), with an anti-diffusion material (film) between the steel and titanium alloy (13’) (Fig. 4; [0052]; [0022]) which differed from the claimed component by the type of anti-diffusion material.  Rostoker teaches vanadium as a diffusion barrier between titanium and steel (Col. 2 Lns. 31-47) (substituted component and its function known in the art).  It would have been obvious to one of ordinary skill in the art to substitute the anti-diffusion materials of Ferrer for vanadium as a diffusion barrier.  As Rostoker teaches (known in the prior art) that vanadium prevents the formation of brittle intermetallic layers with either titanium or iron (steel) as a diffusion barrier (Col. 2 Lns. 25-50).  This choice of diffusion barrier prevents intermetallic layer formation (Rostoker Col. 2 Lns. 25-50) and Ferrer allows for a choice of anti-diffusion film between the titanium and steel by choosing the thickness and chemical composition of the anti-diffusion film (Ferrer [0022]).  The thickness of Rostoker has successfully been utilized (Col. 4 Lns. 35-41) as a diffusion barrier (Col.4 Lns. 53-65) between steel and titanium (Col. 4 Lns. 35-65), which would enable diffusion zones to thereby withstand any thermal treatment (Ferrer [0016]) such as burning titanium (Ferrer [0028]).
Applicant’s specification teaches compatible means “not to interact with” ([0021]) and that Nb, V, Cr are effective as diffusion barriers (compatible with the Ti and liner material, which can include IN909) ([0021]) and Rostoker further teaches that vanadium does not form intermetallic compounds with the titanium or the steel (Col. 2 Lns. 25-50).  As applicant teaches a diffusion barrier is compatible with the base Ti material and IN909 and V is an effective diffusion barrier ([0021]), V meets the limitation of “compatible with both the titanium-based substrate and the liner”.
Regarding “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase when subject to a rub event”, this is a property of the claimed component.  
	Ferrer in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches diffusion barriers to prevent the formation of low melting point eutectic phases between titanium substrate and the wear coatings (including IN909), and diffusion barriers comprising V have been found to be effective ([0021]), including no low melting point eutectic forming during a rub event ([0009]).  The specification of applicant further details that the diffusion barrier prevents interaction including adverse effects on the CTE of the overall structure ([0021]), if the liner and substrate have differential thermal expansion this causes resulting stress ([0020]; an adverse effect).  As V is an effective diffusion barrier ([0021]), it is known to “maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”.  Further, applicant states “components of the present invention will not distort as a result of differential thermal expansion” ([0010]).
	Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Rostoker teaches a substantially identical component (including materials and thicknesses claimed by applicant in claims 2 and 5-7), as that which applicant claims and discloses as producing the claimed properties of “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase when subject to a rub event”, one would expect the component of Ferrer in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claim 2, Ferrer in view of Rostoker teaches each of the limitations of claim 1 as discussed above.  Ferrer further teaches load bearing structure (11) (substrate) made from a titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]).

Regarding claim 4, Ferrer in view of Rostoker teaches each of the limitations of claim 1 as discussed above, Ferrer does not specifically teach wherein stresses introduced into the component as a result of differential thermal expansion between the liner and the titanium-based substrate do not cause spalling of the liner from the substrate.
Ferrer in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches the component of the present invention will not spall when used at elevated temperatures since the high specific heat material forming the liner is selected based on having a CTE that is compatible with the titanium alloy base material ([0010]), and differential thermal expansion and the resulting stresses can result in the spalling of the high specific heat material (liner) from the substrate, but the CTE of IN909 is compatible with titanium so that significant stresses are not developed between them ([0020]).  As there is no significant stress developed between them, one of ordinary skill in the art, before the effective filing date of the invention, would expect no spalling of the liner from the substrate.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Rostoker teaches a substantially identical component (including all materials and thicknesses claimed by applicant in claims 2 and 5-7, (and in [0019]-[0021] of the specification), as that which applicant claims and discloses as producing the claimed properties of “wherein stresses introduced into the component as a result of differential thermal expansion between the liner and the titanium-based substrate/compressor case do not cause spalling of the liner from the substrate and the liner does not spall from the titanium substrate”, one would expect the component of Ferrer in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claim 5, Ferrer in view of Rostoker teaches each of the limitations of claim 1 as discussed above.  Ferrer further teaches the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate) that lines the substrate ([0010]).

Regarding claim 7, Ferrer in view of Rostoker teaches each of the limitations of claim 1 as discussed above.  Ferrer further teaches the inner layer the inner layer of Inconel 909 on the order of 1 to 2 mm (layer of first material forming the liner thickness; calculates to 0.04-0.08 inches) ([0068]).  The thickness proportions disclosed by Ferrer overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ferrer, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).

Regarding claim 10, Ferrer teaches a compressor for an aircraft engine ([0035]), the compressor having a housing (10) ([0062]; Fig. 4; case) with a load bearing structure (11) (substrate forms the base of the housing) made from a titanium alloy (Ti 6 4 or 6242; Ti based) protected by an inner layer (12) (Fig. 4; [0062]-[0063]) including at least an inner wall in which are mounted rows of rotating rotor blades and a means of thermal protection, of a layer of steel, ([0028]; the rotating rotor blades are within an inner wall of the titanium with a steel liner layer, i.e. opposite each other; further the rotating rotor blades are of the compressor), Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be there) that lines the substrate ([0010]), with an anti-diffusion material (film) between (applied) the steel (layer of a first material) and titanium alloy (13’) (layer of a second material) (Fig. 4; [0052]; [0022]), the inner layer of Inconel 909 on the order of 1 to 2 mm (layer of first material forming the liner thickness; calculates to 0.04-0.08 inches) ([0068]).  Ferrer teaches the steels are thermally compatible with similar or higher expansion coefficients with titanium or titanium-based alloys ([0026]), and applicant teaches that the Inconel 909 has a coefficient of thermal expansion that is compatible with a coefficient of thermal expansion of the titanium-based substrate ([0020]).  Ferrer further teaches the anti-diffusion material is based on Mo, Ni or Sn (a different material than the substrate or steel liner) ([0022]) and the intent of the anti-diffusion material is to produce a diffusion barrier between titanium and the steel ([0022]).  The thickness proportions disclosed by Ferrer overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ferrer, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).
Ferrer does not teach the second layer at a thickness of at least 0.002 inch, nor the second layer is compatible with both the titanium-based substrate and the liner, the second material selected from the group consisting of Cr, Nb, and V, alone and in combinations thereof, to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase.
Rostoker is in a similar (analogous) field of endeavor, diffusion barrier metal to prevent the formation of intermetallic compounds between titanium and steel forming a tri-layered mass (Col. 2 Lns. 25-50).  Rostoker teaches a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass (Col. 2 Lns. 25-50).  Rostoker further teaches the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (Col. 4 Lns. 37-61); this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction. The thickness proportions disclosed by Rostoker overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Rostoker, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ferrer to incorporate a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass and the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction) taught by Rostoker. 	 The motivation for doing so would have been a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  The prior art of Ferrer taught titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be in existence) that lines the substrate ([0010]), with an anti-diffusion material (film) between the steel and titanium alloy (13’) (Fig. 4; [0052]; [0022]) which differed from the claimed component by the type of anti-diffusion material.  Rostoker teaches vanadium as a diffusion barrier between titanium and steel (Col. 2 Lns. 31-47) (substituted component and its function known in the art).  It would have been obvious to one of ordinary skill in the art to substitute the anti-diffusion materials of Ferrer for vanadium as a diffusion barrier.  As Rostoker teaches (known in the prior art) that vanadium prevents the formation of brittle intermetallic layers with either titanium or iron (steel) as a diffusion barrier (Col. 2 Lns. 25-50).  This choice of diffusion barrier prevents intermetallic layer formation (Rostoker Col. 2 Lns. 25-50) and Ferrer allows for a choice of anti-diffusion film between the titanium and steel by choosing the thickness and chemical composition of the anti-diffusion film (Ferrer [0022]).  The thickness of Rostoker has successfully been utilized (Col. 4 Lns. 35-41) as a diffusion barrier (Col.4 Lns. 53-65) between steel and titanium (Col. 4 Lns. 35-65), which would enable diffusion zones to thereby withstand any thermal treatment (Ferrer [0016]) such as burning titanium (Ferrer [0028]).
Applicant’s specification teaches compatible means “not to interact with” ([0021]) and that Nb, V, Cr are effective as diffusion barriers (compatible with the Ti and liner material, which can include IN909) ([0021]) and Rostoker further teaches that vanadium does not form intermetallic compounds with the titanium or the steel (Col. 2 Lns. 25-50).  As applicant teaches a diffusion barrier is compatible with the base Ti material and IN909 and V is an effective diffusion barrier ([0021]), V meets the limitation of “compatible with both the titanium-based substrate and the liner”.
Regarding “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase”, this is a property of the claimed component.  
	Ferrer in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches diffusion barriers to prevent the formation of low melting point eutectic phases between titanium substrate and the wear coatings (including IN909), and diffusion barriers comprising V have been found to be effective ([0021]), including no low melting point eutectic forming during a rub event ([0009]).  The specification of applicant further details that the diffusion barrier prevents interaction including adverse effects on the CTE of the overall structure ([0021]), if the liner and substrate have differential thermal expansion this causes resulting stress ([0020]; an adverse effect).  As V is an effective diffusion barrier ([0021]), it is known to “maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”.  Further, applicant states “components of the present invention will not distort as a result of differential thermal expansion” ([0010]).
	Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Rostoker teaches a substantially identical component (including materials and thicknesses claimed by applicant in claims 11 and 14-20) , as that which applicant claims and discloses as producing the claimed properties of “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase”, one would expect the component of Ferrer in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claim 11, Ferrer in view of Rostoker teaches each of the limitations of claim 10, as discussed above.  Ferrer further teaches load bearing structure (11) (substrate) made from a titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]).

Regarding claims 14 and 19, Ferrer in view of Rostoker teaches each of the limitations of claim 10, as discussed above, Ferrer does not specifically teach wherein stresses introduced into the compressor case as a result of differential thermal expansion between the liner and the titanium-based substrate/compressor case do not cause spalling of the liner, nor liner does not spall from the titanium-based substrate after temperature cycling.  
Ferrer in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches the high specific heat layer will not spall when used at elevated temperatures since the high specific heat material forming the liner is selected based on having a CTE that is compatible with the titanium alloy base material ([0010]), and differential thermal expansion and the resulting stresses can result in the spalling of the high specific heat material (liner) from the substrate, but the CTE of IN909 is compatible with titanium so that significant stresses are not developed between them ([0020]).  Applicant further notes that spalling may be from cyclic operation of the compressor, but where the CTEs are compatible with titanium of the high specific heat material (steel) then significant stresses are not developed ([0020]).  As there is no significant stress developed between them, one of ordinary skill in the art, before the effective filing date of the invention, would expect no spalling of the liner from the substrate.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Rostoker teaches a substantially identical component (including all materials and thicknesses claimed by applicant in claims 11 and 15-18, (and in [0019]-[0021] of the specification), as that which applicant claims and discloses as producing the claimed properties of “wherein stresses introduced into the component as a result of differential thermal expansion between the liner and the titanium-based substrate/compressor case do not cause spalling of the liner from the substrate and the liner does not spall from the titanium substrate” and “liner does not spall from the titanium-based substrate after temperature cycling”, one would expect the component of Ferrer in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claim 15, Ferrer in view of Rostoker teaches each of the limitations of claim 10, as discussed above.  Ferrer further teaches the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be there) that lines the substrate ([0010]).

Regarding claim 16, Ferrer in view of Rostoker teaches each of the limitations of claim 10, as discussed above.  Ferrer further teaches a titanium-based load bearing substrate lined with steel ([0001]; titanium based) for a compressor housing ([0026]; case) has an outer layer (11) of titanium (titanium based) with a load bearing structure (11) (substrate forms the base) made from a titanium alloy (Ti 6 4 or 6242) protected by an inner layer (12) ([0062]-[0063]) including at least an inner wall in which are mounted rows of rotating rotor blades and a means of thermal protection, of a layer of steel, ([0028]; the rotating rotor blades are within an inner wall of the titanium with a steel layer, i.e. an interface opposite each other; further the rotating rotor blades are of the compressor) and the anti-diffusion material (second layer) is inserted (applied) between the steel and the titanium  to produce a diffusion barrier ([0022]).  Ferrer does not specifically teach the thickness of the second layer is about 0.0002-0.010 inches.  
Rostoker is in a similar (analogous) field of endeavor, diffusion barrier metal to prevent the formation of intermetallic compounds between titanium and steel forming a tri-layered mass (Col. 2 Lns. 25-50).  Rostoker teaches a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass (Col. 2 Lns. 25-50).  Rostoker further teaches the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (Col. 4 Lns. 37-61); this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction. The thickness proportions disclosed by Rostoker overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Rostoker, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ferrer to incorporate a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass and the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction) taught by Rostoker. 	 The motivation for doing so would have been a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  The prior art of Ferrer taught titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be in existence) that lines the substrate ([0010]), with an anti-diffusion material (film) between the steel and titanium alloy (13’) (Fig. 4; [0052]; [0022]) which differed from the claimed component by the type of anti-diffusion material.  Rostoker teaches vanadium as a diffusion barrier between titanium and steel (Col. 2 Lns. 31-47) (substituted component and its function known in the art).  It would have been obvious to one of ordinary skill in the art to substitute the anti-diffusion materials of Ferrer for vanadium as a diffusion barrier.  As Rostoker teaches (known in the prior art) that vanadium prevents the formation of brittle intermetallic layers with either titanium or iron (steel) as a diffusion barrier (Col. 2 Lns. 25-50).  This choice of diffusion barrier prevents intermetallic layer formation (Rostoker Col. 2 Lns. 25-50) and Ferrer allows for a choice of anti-diffusion film between the titanium and steel by choosing the thickness and chemical composition of the anti-diffusion film (Ferrer [0022]).  The thickness of Rostoker has successfully been utilized (Col. 4 Lns. 35-41) as a diffusion barrier (Col.4 Lns. 53-65) between steel and titanium (Col. 4 Lns. 35-65), which would enable diffusion zones to thereby withstand any thermal treatment (Ferrer [0016]) such as burning titanium (Ferrer [0028]).

Regarding claims 17-18, Ferrer in view of Rostoker teaches each of the limitations of claim 1 as discussed above.  Ferrer further teaches the inner layer the inner layer of Inconel 909 on the order of 1 to 2 mm (layer of first material forming the liner thickness; calculates to 0.04-0.08 inches) ([0068]).  The thickness proportions disclosed by Ferrer overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ferrer, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).

Regarding claim 20, Ferrer in view of Rostoker teaches each of the limitations of claim 1 as discussed above.  Ferrer further teaches compressor having a housing (10) ([0062]; Fig. 4) with a load bearing structure (11) (substrate forms the base) made from a titanium alloy (Ti 6 4 or 6242) protected by an inner layer (12) ([0062]-[0063]) with an anti-diffusion material between outer layer (11/11’) of titanium alloy and inner layer of Inconel 909 (12/12’) ([0046]-[0052]). Ferrer does not specifically teach the second layer (anti-diffusion/diffusion barrier) prevents the formation of low melting point phases between the titanium based compressor case and the liner.
Ferrer in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches the component of the present invention is resistant to the formation of detrimental phases between the titanium and the applied high specific heat surface material forming the liner, the diffusion barrier prevents localized melting and the formation of low melting point phases ([0009]), and the diffusion barrier material is Nb, V or Cr ([0021]), which claim 10 recites as between the titanium based substrate and the liner.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Rostoker teaches a substantially identical component (including all materials and thicknesses claimed by applicant in claims 11 and 15-18, (and in [0019]-[0021] of the specification), as that which applicant claims and discloses as producing the claimed properties of “second layer (anti-diffusion/diffusion barrier) prevents the formation of low melting point phases between the titanium-based compressor case and the liner”, one would expect the component of Ferrer in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Rostoker, or alternatively unpatentable over Ferrer, in view of Moridi et al. (“Cold spray coating: review of material systems and future perspectives”), hereinafter Moridi, originally of record from the non-final rejection dated October 1, 2019, further in view of Rostoker, and further in view of Ji et al. (US 6,364,932 B2), hereinafter Ji.

Regarding claim 8 as unpatentable over Ferrer in view of Rostoker, Ferrer teaches a compressor for an aircraft engine ([0035]; engine component), the compressor having a housing (10) ([0062]; Fig. 4) with a load bearing structure (11) (substrate) made from a titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is a stainless alloy 18-8 type (steel) ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be there) that lines the substrate ([0010]), with an anti-diffusion material (film) between (applied) the steel (layer of a first material) and titanium alloy (13’) (layer of a second material) (Fig. 4; [0052]; [0022]), the inner layer of Inconel 909 on the order of 1 to 2 mm (layer of first material forming the liner thickness; calculates to 0.04-0.08 inches) ([0068]).  Ferrer teaches the steels are thermally compatible with similar or higher expansion coefficients with titanium or titanium-based alloys ([0026]).  Ferrer further teaches the anti-diffusion material is based on Mo, Ni or Sn (a different material than the substrate or steel liner) ([0022]) and the intent of the anti-diffusion material is to produce a diffusion barrier between titanium and the steel ([0022]).  The thickness proportions disclosed by Ferrer overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ferrer, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).
Ferrer does not teach a non-reactive second layer at a thickness of at least 0.002 inch, nor the layer of the first material is non-reactive with the second layer … the second layer is compatible with both the titanium-based substrate and the liner, the second material selected from the group consisting of Cr, Nb, and V, alone and in combinations thereof, to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase.
Rostoker is in a similar (analogous) field of endeavor, diffusion barrier metal to prevent the formation of intermetallic compounds between titanium and steel forming a tri-layered mass (Col. 2 Lns. 25-50), where the steel maybe stainless (Col. 4 Lns. 41-42).  Rostoker teaches a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass (Col. 2 Lns. 25-50), where the steel maybe stainless (Col. 4 Lns. 41-42) and formation of intermetallic compounds are prevented in a stack of titanium and steel that maybe stainless with vanadium between them (Col. 4 Lns. 35-65).  Rostoker further teaches the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (Col. 4 Lns. 37-61); this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction. The thickness proportions disclosed by Rostoker overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Rostoker, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ferrer to incorporate a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass and the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction) taught by Rostoker. 	 The motivation for doing so would have been a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  The prior art of Ferrer taught titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be in existence) that lines the substrate ([0010]), with an anti-diffusion material (film) between the steel and titanium alloy (13’) (Fig. 4; [0052]; [0022]) which differed from the claimed component by the type of anti-diffusion material.  Rostoker teaches vanadium as a diffusion barrier between titanium and steel (Col. 2 Lns. 31-47) (substituted component and its function known in the art).  It would have been obvious to one of ordinary skill in the art to substitute the anti-diffusion materials of Ferrer for vanadium as a diffusion barrier.  As Rostoker teaches (known in the prior art) that vanadium prevents the formation of brittle intermetallic layers with either titanium or iron (steel) as a diffusion barrier (Col. 2 Lns. 25-50).  This choice of diffusion barrier prevents intermetallic layer formation (Rostoker Col. 2 Lns. 25-50) and Ferrer allows for a choice of anti-diffusion film between the titanium and steel by choosing the thickness and chemical composition of the anti-diffusion film (Ferrer [0022]).  The thickness of Rostoker has successfully been utilized (Col. 4 Lns. 35-41) as a diffusion barrier (Col.4 Lns. 53-65) between steel and titanium (Col. 4 Lns. 35-65), which would enable diffusion zones to thereby withstand any thermal treatment (Ferrer [0016]) such as burning titanium (Ferrer [0028]).
Applicant’s specification teaches compatible means “not to interact with” ([0021]) and that Nb, V, Cr are effective as diffusion barriers (compatible with the Ti and liner material, which can include IN909) ([0021]) and Rostoker further teaches that vanadium does not form intermetallic compounds with the titanium or the steel (Col. 2 Lns. 25-50).  As applicant teaches a diffusion barrier is compatible with the base Ti material and IN909 and V is an effective diffusion barrier ([0021]), V meets the limitation of “compatible with both the titanium-based substrate and the liner” and non-reactive.  Further, the stainless steel (Rostoker Col. 2 Lns. 35-65) is “non-reactive” with V, as intermetallic compounds are not formed (i.e. no interactions) (first material is non-reactive with the second layer).
Regarding “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase”, this is a property of the claimed component.  
	Ferrer in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches diffusion barriers to prevent the formation of low melting point eutectic phases between titanium substrate and the wear coatings (including IN909), and diffusion barriers comprising V have been found to be effective ([0021]), including no low melting point eutectic forming during a rub event ([0009]).  The specification of applicant further details that the diffusion barrier prevents interaction including adverse effects on the CTE of the overall structure ([0021]), if the liner and substrate have differential thermal expansion this causes resulting stress ([0020]; an adverse effect).  As V is an effective diffusion barrier ([0020]), it is known to “maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”.  Further, applicant states “components of the present invention will not distort as a result of differential thermal expansion” ([0010]).
	Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Rostoker teaches a substantially identical component (including materials and thicknesses taught in the specification, and discussed above in the claim rejection of claim 1) , as that which applicant claims and discloses as producing the claimed properties of “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase”, one would expect the component of Ferrer in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).
Ferrer also does not teach the processing steps of formed by a method comprising providing (a substrate); applying (second layer/diffusion barrier) as particles of powder…using a cold spray process, wherein the powder comprising the (second layer/diffusion barrier) is accelerated toward (the substrate) by a carrier gas at a velocity sufficient to deform the particles on contact with (the substrate); and then applying a layer of material (forming a liner) as particles of powder…using a cold spray process, wherein the powder comprising the (layer of material) is accelerated by a carrier gas toward the applied (second layer/diffusion barrier) at a velocity sufficient deform the particles on contact with the (second layer/diffusion barrier) .
Regarding the processing steps, this is a product claim, and as such the processing steps are product by process language.  Applicant allows for “any method to be used to apply the diffusion barrier layer and the high specific heat material” ([0023]) and only teaches qualitatively that cold spraying “can provide an interface between the substrate and the overlying layer that is very thin and in which there is minimal mixing of the material forming the substrate and the applied material ([0025]).  Examiner notes that “very thin” and “minimally mixing” do not provide quantifiable structural limitations for comparison with the prior art.  The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPE 2113 I). 		Ferrer in view of Rostoker teaches a substantially identical engine component as that which applicant claims, as discussed above in the rejections of claims 1 and 10, (including material layers and thicknesses) and has provided no quantitative structural limitations that result from the claimed processing.  Indeed applicant allows for “any method” to form the claimed layered engine component in [0023] of their specification.  As such, the claimed product appears to be the same as that of the prior art of Ferrer in view of Rostoker.  This shifts the burden to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product (MPEP 2113 II). 

Regarding claim 9 as unpatentable over Ferrer in view of Rostoker, Ferrer in view of Rostoker teaches each of the limitations of claim 8 as discussed above.  Ferrer does not teach wherein: the carrier gas is a non-reactive gas selected from the group consisting of nitrogen and inert gases.  This is a product claim, and as such the processing steps, including “carrier gas is a non-reactive gas selected from the group consisting of nitrogen and inert gases” are product by process language.  Applicant allows for “any method to be used to apply the diffusion barrier layer and the high specific heat material” ([0023]) and only teaches qualitatively that cold spraying “can provide an interface between the substrate and the overlying layer that is very thin and in which there is minimal mixing of the material forming the substrate and the applied material ([0025]).  Examiner notes that “very thin” and “minimally mixing” do not provide quantifiable structural limitations for comparison with the prior art.  Applicant has provided no specific structural implications of the type of carrier gas within the specification. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPE 2113 I). 
Ferrer in view of Rostoker teaches a substantially identical engine component as that which applicant claims, as discussed above (including material layers and thicknesses) and has provided no quantitative structural limitations that result from the claimed processing.  Indeed applicant allows for “any method” to form the claimed layered engine component in [0023] of their specification.  As such, the claimed product appears to be the same as that of the prior art of Ferrer in view of Rostoker.  This shifts the burden to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product (MPEP 2113 II).

Regarding claim 8 as alternatively unpatentable over Ferrer in view of Moridi, further in view of Rostoker, and further in view of Ji, Ferrer teaches a compressor for an aircraft engine ([0035]; engine component), the compressor having a housing (10) ([0062]; Fig. 4) with a load bearing structure (11) (substrate is provided) made from a titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, including an 18-8 stainless steel alloy ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be there) that lines the substrate ([0010]), with an anti-diffusion material (film) between (applied) the steel (layer of a first material) and titanium alloy (13’) (layer of a second material) (Fig. 4; [0052]; [0022]), and the steels are thermally compatible with similar or higher expansion coefficients with titanium or titanium-based alloys ([0026]).  Ferrer further teaches the anti-diffusion material is based on Mo, Ni or Sn (a different material than the substrate or steel liner) ([0022]) and the intent of the anti-diffusion material is to produce a diffusion barrier between titanium and the steel ([0022]).  
Ferrer does not teach a non-reactive second layer at a thickness of at least 0.002 inch, nor the layer of the first material is non-reactive with the second layer … the second layer is compatible with both the titanium-based substrate and the liner, the second material selected from the group consisting of Cr, Nb, and V, alone and in combinations thereof, to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase.
Ferrer also does not teach the processing steps of formed by a method comprising providing (a substrate); applying (second layer/diffusion barrier) as particles of powder…using a cold spray process, wherein the powder comprising the (second layer/diffusion barrier) is accelerated toward (the substrate) by a carrier gas at a velocity sufficient to deform the particles on contact with (the substrate); and then applying a layer of material (forming a liner) as particles of powder…using a cold spray process, wherein the powder comprising the (layer of material) is accelerated by a carrier gas toward the applied (second layer/diffusion barrier) at a velocity sufficient to deform the particles on contact with the (second layer/diffusion barrier) .
Moridi, in the similar field of endeavor of coatings including metals on substrates (Abstract) including metal substrates (Pg. 389 Left Col. [2]), teaches accelerating solid powders toward a substrate through a cold spray process to deposit metals and the particles endure plastic deformation and adhere to the substrate when accelerated past an impact velocity threshold (Abstract) using a gas stream for propellant into which the particles are injected (carrier gas) (Pg. 369 Right Col. [1]-Pg. 370 Left Col. [1]), applicable powders include metals, including stainless steel (Pg. 371 Right Col. [3]), to obtain a coating (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferrer to incorporate accelerating solid powders toward a substrate through a cold spray process to deposit metals and the particles endure plastic deformation and adhere to the substrate when accelerated past an impact velocity threshold using a gas stream for propellant into which the particles are injected (carrier gas), applicable powders include metals, including stainless, to obtain a coating taught by Moridi.  The motivation for doing so would have been to use the cold spray technology for material applications of coatings including metals on substrates (Abstract) including metal substrates (Pg. 389 Left Col. [2]) and thereby avoid deleterious effects of high temperatures on coatings for industrial applications (Pg. 389 Left Col. [5]).
Rostoker is in a similar (analogous) field of endeavor, diffusion barrier metal to prevent the formation of intermetallic compounds between titanium and steel forming a tri-layered mass (Col. 2 Lns. 25-50), where the steel maybe stainless (Col. 4 Lns. 41-42).  Rostoker teaches a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass (Col. 2 Lns. 25-50), where the steel maybe stainless (Col. 4 Lns. 41-42) and formation of intermetallic compounds are prevented in a stack of titanium and steel that maybe stainless with vanadium between them (Col. 4 Lns. 35-65).  Rostoker further teaches the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (Col. 4 Lns. 37-61); this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction. The thickness proportions disclosed by Rostoker overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Rostoker, including those proportions, which satisfy the presently claimed thickness requirements (MPEP 2144.05 I).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify Ferrer in view of Moridi to incorporate a thin sheet of vanadium between the titanium and steel and there is no harmful formation of intermetallic compounds and it acts as a diffusion barrier in a tri-layered mass and the relative thickness of the starting materials are the same as the finished product (rolled to a size reduction), a thickness of 0.050 inch of ductile vanadium sheet has been used and then rolled to a reduction of 80-95% for a better clad (this calculates to a thickness of 0.0025-0.01 inches for that amount of reduction) taught by Rostoker. 	 
The motivation for doing so would have been a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  The prior art of Ferrer taught titanium alloy (Ti 6 4 or 6242) with an inner layer (12) (Fig. 4; [0063]) and the inner layer is steel, specifically Inconel 909 ([0029]) (layer of a first material different from the titanium substrate; it has been applied to be in existence) that lines the substrate ([0010]), with an anti-diffusion material (film) between the steel and titanium alloy (13’) (Fig. 4; [0052]; [0022]) which differed from the claimed component by the type of anti-diffusion material.  Rostoker teaches vanadium as a diffusion barrier between titanium and steel (Col. 2 Lns. 31-47) (substituted component and its function known in the art).  It would have been obvious to one of ordinary skill in the art to substitute the anti-diffusion materials of Ferrer for vanadium as a diffusion barrier.  As Rostoker teaches (known in the prior art) that vanadium prevents the formation of brittle intermetallic layers with either titanium or iron (steel) as a diffusion barrier (Col. 2 Lns. 25-50).  This choice of diffusion barrier prevents intermetallic layer formation (Rostoker Col. 2 Lns. 25-50) and Ferrer allows for a choice of anti-diffusion film between the titanium and steel by choosing the thickness and chemical composition of the anti-diffusion film (Ferrer [0022]).  The thickness of Rostoker has successfully been utilized (Col. 4 Lns. 35-41) as a diffusion barrier (Col.4 Lns. 53-65) between steel and titanium (Col. 4 Lns. 35-65), which would enable diffusion zones to thereby withstand any thermal treatment (Ferrer [0016]) such as burning titanium (Ferrer [0028]).
Applicant’s specification teaches compatible means “not to interact with” or “non-reactive” ([0021]) and that Nb, V, Cr are effective as diffusion barriers (compatible with the Ti and liner material) ([0021]) and Rostoker further teaches that vanadium does not form intermetallic compounds with the titanium or the steel (Col. 2 Lns. 25-50).  As applicant teaches a diffusion barrier is compatible with the base Ti material and IN909 and V is an effective diffusion barrier ([0021]), V meets the limitation of “compatible with both the titanium-based substrate and the liner” and non-reactive.  Further, the stainless steel (Rostoker Col. 2 Lns. 35-65) is “non-reactive” with V, as intermetallic compounds are not formed (i.e. no interactions) (first material is non-reactive with the second layer). 
Regarding “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase”, this is a property of the claimed component.  
	Ferrer in view of Moridi, further in view of Rostoker teaches a substantially identical component, as discussed above, as applicant claims.  Applicant teaches diffusion barriers to prevent the formation of low melting point eutectic phases between titanium substrate and the coatings (including IN909), and diffusion barriers comprising V have been found to be effective ([0021]), including no low melting point eutectic forming during a rub event ([0009]).  The specification of applicant further details that the diffusion barrier prevents interaction including adverse effects on the CTE of the overall structure ([0021]), if the liner and substrate have differential thermal expansion this causes resulting stress ([0020]; an adverse effect).  As V is an effective diffusion barrier ([0021]), it is known to “maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”.  Further, applicant states “components of the present invention will not distort as a result of differential thermal expansion” ([0010]).
	Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113). 
As Ferrer in view of Moridi, further in view of Rostoker teaches a substantially identical component (including materials and thicknesses claimed by applicant in claims 2 and 5-7) , as that which applicant claims and discloses as producing the claimed properties of “to prevent formation of a eutectic phase between the titanium-based substrate and the liner, wherein the second layer maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate while preventing formation of the eutectic phase”, one would expect the component of Ferrer in view of Moridi, further in view of Rostoker to possess the claimed properties, absent an objective showing (MPEP 2112).
Ji, in the similar field of endeavor, coatings on metallic surfaces of substrates (Col. 1 Lns. 13-20), teaches specifically that vanadium can be used for gas-dynamic spraying process (Col. 2 Lns. 26-31), specifically cold gas-dynamic spraying (Col. 1 Lns. 4-6; cold spraying). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Ferrer in view of Moridi, further in view of Rostoker, to incorporate vanadium can be used for cold spraying taught by Ji.  The motivation for doing so would have been to use the process of Moridi that avoids deleterious effects of high temperatures on coatings for industrial applications (Moridi Pg. 389 Left Col. [5]) and (as known in the art taught by Rostoker) prevents the formation of brittle intermetallic layers with either titanium or iron (steel) as a diffusion barrier (Rostoker Col. 2 Lns. 25-50).  This choice of diffusion barrier prevents intermetallic layer formation (Rostoker Col. 2 Lns. 25-50) and Ferrer allows for a choice of anti-diffusion film between the titanium and steel by choosing the thickness and chemical composition of the anti-diffusion film (Ferrer [0022]), which would enable diffusion zones to thereby withstand any thermal treatment (Ferrer [0016]) such as burning titanium (Ferrer [0028]).

Regarding claim 9 as alternatively unpatentable over Ferrer in view of Moridi, further in view of Rostoker, and further in view of Ji, Ferrer in view of Moridi, further in view of Rostoker, and further in view of Ji teaches each of the limitations of claim 8 as discussed above.  Ferrer does not teach wherein: the carrier gas is a non-reactive gas selected from the group consisting of nitrogen and inert gases,
Moridi, in the similar field of endeavor of coatings including metals on substrates (Abstract) including metal substrates (Pg. 389 Left Col. [2]), teaches wherein: the carrier gas is a non-reactive gas of nitrogen (Pg. 370 Left column [1]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ferrer in view of Moridi, further in view of Rostoker and further in view of Ji to incorporate wherein: the carrier gas is a non-reactive gas of nitrogen teachings of Moridi.  The motivation for doing so would have been to utilize a lower weight gas and thereby generate the required velocity for HCPS (high pressure cold spray) (Pg. 370 Left column [1]).

Response to Arguments
Applicant’s arguments, filed September 15, 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The persuasive arguments relied upon the secondary/tertiary reference of Rajendran, which is no longer applied.  Applicant also alleges “Ferrer provides no teaching of any layer thickness”, and that Ferrer does not teach or suggest thicker coatings, which is not persuasive, as noted in the above (and previous) rejections, Ferrer teaches “inner layer of Inconel 909 on the order of 1 to 2 mm (layer of first material forming the liner thickness; calculates to 0.04-0.08 inches) ([0068])”.  Therefore, this assertion is not persuasive.  Additionally, applicant’s repeated statement that Ferrer makes it clear a eutectic phase would almost certainly result from a combination of layers between Rajendran and Ferrer is not persuasive, as [0052] is referenced and [0052] only states “A film 13’ made of anti-diffusion material(s) based on Mo, Ni or Sn is then inserted between the two machined rings 11’ and 12’.”  It is not apparent how this means a “eutectic phase would almost certainly result” from a combination of Rajendran and Ferrer, therefore, this is not persuasive.
However, upon further consideration, a new ground(s) of rejection is made in view of Ferrer in view of Rostoker, and Ferrer in view of Moridi, in view of Rostoker and further in view of Ji, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A CHRISTY/Examiner, Art Unit 1784